DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-20, as filed on 03/01/2021, are currently pending and considered below. Notable, originally filed claims 1-20 filed 11/03/2020 are identical to the claims filed 03/01/2021. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, no new matter should be entered:
Figures 4, 5, and 6 have no reference numbers and it is unclear what is being shown.
Claim 12: “one or more suspended slings is attached to the machine” (sling has no reference number and nothing that would be considered a sling is shown in Figures 1A to 1L; it is unclear if applicant is mixing embodiments)
Claim 13 “at least one inflatable hemisphere is disposed on at least one of the stationary bench or the rotating bench” (inflatable hemisphere does not have a reference number and it is unclear if it is shown in the Figures).  
Claim 14 “one or more swivel platform” (swivel platform does not have a reference number).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 10: correct “a floor” to ---the floor--- (previously recited on line 2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 20, lines 1-4 recite: “wherein the method comprises at least one of: a plank; a side plank; and a bird-dog”. The claim is rendered indefinite as it is unclear if these methods are in (claim 16 recites “a plank; a side plank; a bird dog”). Applicant is suggested to change line 1 to ---wherein the method further comprises---. Likewise for lines 2-4 applicant is suggested to change each exercise to ---the--- or ---a second---. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 10-11, and 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4600189 A (Olschansky Et al; henceforth Olschansky).
	Regarding Independent Claim 1, Olschansky discloses an exercise machine (Figure 3) comprising: 
	a stationary bench (frame seat portion 146; seat portion 146 does not move when the device is in use) that is substantially parallel to a floor on which the machine is placed (“the angular inclination of frame seat portion 146 may be adjusted to a particular desired angular orientation of the user.” Col. 8, lines 15-17; the seat portion 146 can be angled to be parallel to a floor); 
(frame back frame 142) that is capable of rotating at an angle alpha (“frame back portion 142 of seat mechanism 122 may be rotatively oriented to a predetermined position responsive to the needs of a user” Col. 7, lines 60-62) about an axis (“coincident axis”), wherein the axis is located between the stationary bench and the rotating bench (“about a coincident axis line with respect to the axis line of seat frame back portion 142. Thus, frame seat portion 146 and frame back portion 142 are rotatably coupled about the same axis line when taken with respect to seat frame 124.” 43-47; see Figure 6 wherein the axis is between the frames through bearing members 150, 162 which is between the seat pad and back pad);
	 a resistance bar (bar member 76 with pad member 87); 
	a load arm mechanism (actuating bar mechanism 38) capable of providing at least one of linear or rotational adjustment of the resistance bar (mechanism 38 provides rotational adjustment via openings 66 and linear adjustment via holes 82, 84, see Figure 3); 
	and a resistance means (weight elements 12) to adjust the amount of force required to move the resistance bar away from the rotating bench (actuating the bar relative to the bench is resisted by the weight elements 12 connected to the bar via cables, see Figures 1 and 2); 
	wherein alpha is about 180 degrees when the rotating bench is substantially parallel to a floor (see Col. 7, lines 60-62 above; the back portion is capable of being rotated to parallel to the floor), and alpha decreases in magnitude as the rotating bench is rotated away from the floor (Col. 7, lines 60-62, the bench back portion is capable of being rotated upwards such that the angle between the back portion and the seat portion decreases).  
	Regarding Claim 10, Olschansky further discloses the exercise machine of claim 1, wherein the rotational adjustment is capable of providing at least about 180 degrees of (see Figure 3 wherein the holes 66 provide 360 adjustment of the arm 38).  
	Regarding Claim 11, Olschansky further discloses the exercise machine of claim 1, wherein the resistance means comprises at least one of: a weight stack (weight elements 12).
	Regarding Claim 14, Olschansky further discloses the exercise machine of claim 1, wherein one swivel platform (back pad 180) is attached to the rotating bench (back pad 180 is attached to the upper surface of the back frame 142 and swivels about the coincident axis with the frame 142).
	Regarding Claim 15, Olschansky further discloses the exercise machine of claim 1, wherein the material of the exercise machine comprises: metal (“may be formed of stainless steel, or some like metal composition” Col. 3, lines 13-14). 

	Regarding Independent Claim 16, Olschansky discloses a method of using an exercise machine (Figure 3), wherein the exercise machine comprises: 
	a stationary bench (frame seat portion 146; seat portion 146 does not move when the device is in use) that is substantially parallel to a floor (“floor”) on which the machine is placed (“the angular inclination of frame seat portion 146 may be adjusted to a particular desired angular orientation of the user.” Col. 8, lines 15-17; the seat portion 146 can be angled to be parallel to a floor); 
	a rotating bench (frame back frame 142) that is capable of rotating at an angle alpha (“frame back portion 142 of seat mechanism 122 may be rotatively oriented to a predetermined position responsive to the needs of a user” Col. 7, lines 60-62) about an axis (“coincident axis”), (“about a coincident axis line with respect to the axis line of seat frame back portion 142. Thus, frame seat portion 146 and frame back portion 142 are rotatably coupled about the same axis line when taken with respect to seat frame 124.” 43-47; see Figure 6 wherein the axis is between the frames through bearing members 150, 162 which is between the seat pad and back pad);
	a support structure attached to the stationary bench and the rotating bench (seat frame 124); 
	a resistance bar (bar member 76 with pad member 87); 
	a load arm mechanism (actuating bar mechanism 38) capable of providing at least one of linear or rotational adjustment of the resistance bar (mechanism 38 provides rotational adjustment via openings 66 and linear adjustment via holes 82, 84, see Figure 3); 
	and a resistance means (weight elements 12) to adjust the amount of force required to move the resistance bar away from the rotating bench (actuating the bar relative to the bench is resisted by the weight elements 12 connected to the bar via cables, see Figures 1 and 2); 
	wherein alpha is about 180 degrees when the rotating bench is substantially parallel to a floor (see Col. 7, lines 60-62 above; alpha is 180 degrees when parallel to the floor), and alpha decreases in magnitude as the rotating bench is rotated away from the floor (Col. 7, lines 60-62, the bench back portion rotates upwards reducing alpha);
	and wherein the method comprises performing at least one of: a single leg raise (“exercise system 10 provides for adjustability of orientation of lifting force orientations by the user to provide for arm lifting capabilities, as well as leg imparted forces” Col. 2, lines 51-54; the user is performing “lifting” with their “leg” and thus is performing a leg raise).
	Regarding Claim 17, Olschansky further discloses the method of claim 16, wherein the resistance means comprises at least one of: a weight stack (weight elements 12, see Figure 3). 
	Regarding Claim 19, Olschansky further discloses the method of claim 16, wherein one swivel platform (back pad 180) is attached to the rotating bench (back pad 180 is attached to the upper surface of the back frame 142 and swivels about the coincident axis with the frame 142).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 4600189 A (Olschansky).
	Regarding Claim 2, Olschansky discloses the invention as substantially claimed, see above. Olschansky further discloses that the rotating bench that is capable of rotating about angle alpha relative to the relative to the coincident axis (“frame back portion 142 of seat mechanism 122 may be rotatively oriented to a predetermined position responsive to the needs of a user” Col. 7, lines 60-62, see Figure 3 wherein the back pad 180 rotates about the axis between the back pad 180 and seat pad 182). Olschansky is silent regarding the number values regarding the adjustability and does not disclose wherein the alpha ranges from about 90 degrees to about 210 degrees. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Olschansky to have an alpha from about 90 degrees to about 210 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Olschansky would not operate differently with the claimed range. Further, applicant places no criticality on the range claimed, indicating only that the range is “about” degrees. Likewise applicant claims different ranges within the claims and discusses different ranges within the specifications. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Olschansky’s alpha range to range from about 90 degrees to about 210 degrees to allow for the user to perform a larger variety of exercise with the exercise machine and target different muscle groups during exercise.
	Regarding Claim 3, Olschansky discloses the invention as substantially claimed, see above. Olschansky further discloses that the rotating bench that is capable of rotating about angle alpha relative to the relative to the coincident axis (“frame back portion 142 of seat mechanism 122 may be rotatively oriented to a predetermined position responsive to the needs of a user” Col. 7, lines 60-62, see Figure 3 wherein the back pad 180 rotates about the axis between the back pad 180 and seat pad 182). Olschansky is silent regarding the number values regarding the adjustability and does not disclose wherein the alpha ranges from about 110 degrees to about 200 degrees. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Olschansky to have an alpha that ranges from about 110 degrees to about 200 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Olschansky would not operate differently with the claimed range. Further, applicant places no criticality on the range claimed, indicating only that the range is “about” degrees. Likewise applicant claims different ranges within the claims and discusses different ranges within the specifications. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Olschansky’s alpha range to range from about 110 degrees to about 200 degrees to allow for the user to perform a larger variety of exercise with the exercise machine and target different muscle groups during exercise.
	Regarding Claim 4, Olschansky discloses the invention as substantially claimed, see above. Olschansky further discloses that the rotating bench that is capable of rotating about angle alpha relative to the relative to the coincident axis (“frame back portion 142 of seat mechanism 122 may be rotatively oriented to a predetermined position responsive to the needs of a user” Col. 7, lines 60-62, see Figure 3 wherein the back pad 180 rotates about the axis between the back pad 180 and seat pad 182). Olschansky is silent regarding the number values regarding the adjustability and does not disclose wherein the alpha ranges from about 120 degrees to about 190 degrees. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Olschansky to have an alpha that ranges from about 120 degrees to about 190 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Olschansky would not operate differently with the claimed range. Further, applicant places no criticality on the range claimed, indicating only that the range is “about” degrees. Likewise applicant claims different ranges within the claims and discusses different ranges within the specifications. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Olschansky’s alpha range to range from about 120 degrees to about 190 degrees to allow for the user to perform a larger variety of exercise with the exercise machine and target different muscle groups during exercise.
	Regarding Claim 5, Olschansky discloses the invention as substantially claimed, see above. Olschansky further discloses that the rotating bench that is capable of rotating about angle alpha relative to the relative to the coincident axis (“frame back portion 142 of seat mechanism 122 may be rotatively oriented to a predetermined position responsive to the needs of a user” Col. 7, lines 60-62, see Figure 3 wherein the back pad 180 rotates about the axis between the back pad 180 and seat pad 182). Olschansky is silent regarding the number values regarding the adjustability and does not disclose wherein the alpha ranges from about 135 degrees to about 180 degrees. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Olschansky to have an alpha that ranges from about 135 degrees to about 180 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Olschansky would not operate differently with the claimed range. Further, applicant places no criticality on the range claimed, indicating only that the range is “about” degrees. Likewise applicant claims different ranges within the claims and discusses different ranges within the specifications. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Olschansky’s alpha range to range from about 135 degrees to about 180 degrees to allow for the user to perform a larger variety of exercise with the exercise machine and target different muscle groups during exercise.
	Regarding Claims 6, Olschansky discloses the invention as substantially claimed, see above. Olschansky further discloses wherein the linear adjustment of the load arm mechanism is linearly adjustably (“Alignment of openings 82 with openings 84 formed in third tubular member 78 allows insert of tubular pin member 84 relative adjustment and dimensional control of the linear extension of user interface bar member 76 from first pulley axis 32” Col. 5, lines 53-57, see Figure 9 wherein the length of the bar is adjustable via the holes and pins).

    PNG
    media_image1.png
    281
    427
    media_image1.png
    Greyscale

	Olschansky does not disclose wherein the linear adjustment is capable of providing about 8 inches to about 34 inches of adjustment of the resistance bar.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Olschansky to have a linear adjustment of about 8 to 34 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Olschansky would not operate differently with the claimed adjustment of 8 to 34 inches. Further, applicant places no criticality on the linear adjustment claimed, indicating only that the adjustment is “about” the claimed range and likewise likes various other ranges within the claims 
	Regarding Claims 7, Olschansky discloses the invention as substantially claimed, see above. Olschansky further discloses wherein the linear adjustment of the load arm mechanism is linearly adjustably (“Alignment of openings 82 with openings 84 formed in third tubular member 78 allows insert of tubular pin member 84 relative adjustment and dimensional control of the linear extension of user interface bar member 76 from first pulley axis 32” Col. 5, lines 53-57, see Figure 9 wherein the length of the bar is adjustable via the holes and pins).
	Olschansky does not disclose wherein the linear adjustment is capable of providing about 10 inches to about 30 inches of adjustment of the resistance bar
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Olschansky to have a linear adjustment of about 10 to 30 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Olschansky would not operate differently with the claimed adjustment of 10 to 30 inches. Further, applicant places no criticality on the linear adjustment claimed, indicating only that the adjustment is “about” the claimed range and likewise likes various other ranges within the claims and specifications. It would have been obvious to one of ordinary skill in the art prior 
	Regarding Claims 8, Olschansky discloses the invention as substantially claimed, see above. Olschansky further discloses wherein the linear adjustment of the load arm mechanism is linearly adjustably (“Alignment of openings 82 with openings 84 formed in third tubular member 78 allows insert of tubular pin member 84 relative adjustment and dimensional control of the linear extension of user interface bar member 76 from first pulley axis 32” Col. 5, lines 53-57, see Figure 9 wherein the length of the bar is adjustable via the holes and pins).
	Olschansky does not disclose wherein the linear adjustment is capable of providing about 12 inches to about 28 inches of adjustment of the resistance bar
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Olschansky to have a linear adjustment of about 12 to 28 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Olschansky would not operate differently with the claimed adjustment of 12 to 28 inches. Further, applicant places no criticality on the linear adjustment claimed, indicating only that the adjustment is “about” the claimed range and likewise likes various other ranges within the claims and specifications. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Olschansky’s linear adjustment to 
	Regarding Claims 9, Olschansky discloses the invention as substantially claimed, see above. Olschansky further discloses wherein the linear adjustment of the load arm mechanism is linearly adjustably (“Alignment of openings 82 with openings 84 formed in third tubular member 78 allows insert of tubular pin member 84 relative adjustment and dimensional control of the linear extension of user interface bar member 76 from first pulley axis 32” Col. 5, lines 53-57, see Figure 9 wherein the length of the bar is adjustable via the holes and pins).
	Olschansky does not disclose wherein the linear adjustment is capable of providing about 14 inches to about 26 inches of adjustment of the resistance bar
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Olschansky to have a linear adjustment of about 14 to 26 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Olschansky would not operate differently with the claimed adjustment of 14 to 26 inches. Further, applicant places no criticality on the linear adjustment claimed, indicating only that the adjustment is “about” the claimed range and likewise likes various other ranges within the claims and specifications. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Olschansky’s linear adjustment to . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 4600189 A (Olschansky) in view of US 4883269 A (Shaver).
	Regarding Claim 12, Olschansky discloses the invention as substantially claimed, see above. Olschansky does not disclose wherein one or more suspended slings is attached to the machine.  
	Shaver teaches an analogous two piece exercise bench (Figure 1) comprising a bench (bench top 12) wherein the bench further comprises one suspended sling (waist belt 64) is attached to the bench (waist belt 64 is attached to the bench and suspended above its upper surface by the user). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Olschansky’s invention to include a waist belt, as taught by Shaver, in order to retain the user’s back on the bench to keep from arching and prevent lower back pain (Col. 3, lines 31-35).
	Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 4600189 A (Olschansky) in view of US 7833144 B1 (Como et al; henceforth Como).
	Regarding Claim 13, Olschansky discloses the invention as substantially claimed, see above. Olschansky further discloses the stationary and rotating benches having a back pad 180 and seat pad 182 respectfully. Olschansky does not disclose wherein at least one inflatable hemisphere is disposed on at least one of the stationary bench or the rotating bench.
	Como teaches an analogous exercise bench (“rectangular work out bench” solving the same issue of providing a padded surface to the bench top upon with a user rests on while (steel frame 1) with a bench pad (air filled plastic cushion 2) wherein the pad is an inflatable hemisphere (In as much as applicant has shown and as best described Figure 5 shows the cross section of the cushion 2 having a hemispherical shape). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Olschansky’s back and seat pad to be inflatable hemispherical cushions, as taught by Como, in order to allow for movement of the muscles while the user’s back is supported on the bench (Col. 1, lines 33-35). 
	Regarding Claim 18, Olschansky discloses the method as substantially claimed, see above. Olschansky further discloses the stationary and rotating benches having a back pad 180 and seat pad 182 respectfully. Olschansky does not disclose wherein the method is performed while at least one inflatable hemisphere is disposed on at least one of the stationary bench or the rotating bench.
	Como teaches an analogous exercise bench (“rectangular work out bench” solving the same issue of providing a padded surface to the bench top upon with a user rests on while exercising comprising a bench frame (steel frame 1) with a bench pad (air filled plastic cushion 2) wherein the pad is an inflatable hemisphere (In as much as applicant has shown and as best described Figure 5 shows the cross section of the cushion 2 having a hemispherical shape). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Olschansky’s back and seat pad to be inflatable hemispherical cushions, as taught by Como, in order to allow for movement of the muscles while the user’s back is supported on the bench (Col. 1, lines 33-35). 
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 4600189 A (Olschansky) in view of US 20190168062 A1 (Monti).
	Regarding Claim 20, Olschansky discloses the method as substantially claimed, see above. Olschansky further discloses that the device is for exercising the arms and legs along with the bench for different exercises (“provides for an adjustable seating arrangement for the user which allows a plurality of orientations and positional locations of the seating mechanism to provide the user with the capability of exercising differing muscles in his/her body” Col. 2, lines 55-60). Olschansky does not disclose wherein the method comprises at least one of: a plank; a side plank; and a bird-dog.  
	Monti teaches an analogous exercise bench device (exercise equipment 10, Figure 1) and method for arm and leg exercises (“planks, sit-ups, push-ups, bird dog, half boat and downward dog yoga poses and supine pull ups.” ¶ 7) wherein the method further comprises planks (“planks” ¶ 7) on the exercise device (see Figures 30 to 79). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Olschansky’s method to include planks in order to exercise core muscles in addition to arm and leg exercises.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784